Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 22, 2021

The Court of Appeals hereby passes the following order:

A22A0431. BOTTOMS v. LOVEJOY et al.

      Appellant has filed a motion to supplement the record with three exhibits
admitted in evidence during the November 4, 2020 hearing of this case in the
Superior Court of Lamar County. The three exhibits are: (i) “Petitioner’s Exhibit 1,”
admitted as shown on page 19 of the transcript of said hearing; (ii) “Respondent’s
Exhibit 1,” admitted as shown on page 60 of the transcript; and (iii) “Respondent’s
Exhibit 2,” admitted as shown on page 65 of the transcript.


      Appellant’s motion to supplement indicates, however, that the location of the
three exhibits is unknown. In that regard, Appellant represents in his motion:
      Appellant’s counsel has contacted the Lamar County Superior Court
      clerk and chambers of the Lamar County Superior Court Judge who
      heard this matter to inquire as to the location of the exhibits, but has not
      yet located same. . . . Pursuant to Georgia Court of Appeals Rule 41 (c),
      Appellant will continue to assist the trial court clerk in locating the
      exhibits for transmittal to this Court should this motion be granted.


And more recently, in a second motion for extension of time to file Appellant’s brief,
Appellant has updated this Court that:
      Counsel for Appellant has been in contact with counsel for Appellees
      and believes he has located true and accurate copies of the missing


                                           1
       exhibits. . . . Therefore, Appellant is prepared to file the missing
       Exhibits with the trial court for transmittal to this Court should this
       Court grant the [motion to supplement the record].


       Given the foregoing, Appellant’s motion to supplement the record appears to
present issues regarding which documents should be filed in the trial court as true and
accurate copies of the three identified exhibits. This Court is without means to
resolve such issues. Under the circumstances here, this case is REMANDED to the
trial court to allow for supplementation of the record in accordance with OCGA § 5-
6-41 (f).1


       Upon resolution of such supplementation issues, the clerk of the trial court
shall transmit any balance of the record to this Court so that this case can be re-
docketed.


       The Appellant’s motion to supplement the record is thus DISMISSED AS
MOOT.




       1
         OCGA § 5-6-41 (f) (“Where any party contends that the transcript or record
does not truly or fully disclose what transpired in the trial court and the parties are
unable to agree thereon, the trial court shall set the matter down for a hearing with
notice to both parties and resolve the difference so as to make the record conform to
the truth. If anything material to either party is omitted from the record on appeal or
is misstated therein, the parties by stipulation, or the trial court, either before or after
the record is transmitted to the appellate court, on a proper suggestion or of its own
initiative, may direct that the omission or misstatement shall be corrected and, if
necessary, that a supplemental record shall be certified and transmitted by the clerk
of the trial court. The trial court or the appellate court may at any time order the clerk
of the trial court to send up any original papers or exhibits in the case, to be returned
after final disposition of the appeal.”) (emphasis supplied).

                                             2
    The Appellant’s second motion for extension of time to file brief is thus
DISMISSED AS MOOT.

                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   11/22/2021
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                 , Clerk.




                                     3